IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED

DIANA SKORCZ,

             Appellant,

v.                                                      Case No. 5D17-2824

WELLS FARGO BANK, N.A., DUSTAN L. SKORCZ,
RESIDENCES AT LAGO BUENDIA ASSOCIATION
AND LAKE BUENDIA MASTER ASSOCIATION,

             Appellees.
                                                    /

Opinion filed June 22, 2018

Final Appeal from the Circuit Court for
Osceola County,
Margaret H. Schreiber, Judge.

Tanner Andrews, of Tanner Andrews,
P.A., DeLand, for Appellant.

Sara F. Holladay-Tobias, Emily Y.
Rottmann, and C.H. Houston III, of
McGuirewoods LLP, Jacksonville, for
Appellee, Wells Fargo Bank, N.A.

No Appearance for other Appellees.


                              ON CONFESSION OF ERROR

PER CURIAM.

      Pursuant to Wells Fargo Bank, N.A.’s Confession of Error, we reverse the trial

court’s July 27, 2017 Final Judgment of Foreclosure and remand this matter to the trial

court for further proceedings. Appellant’s Motion for Attorney’s Fees, filed September
19, 2017, is provisionally granted should Appellant ultimately be determined to be the

prevailing party below. If so determined, the lower court shall determine and assess

reasonable attorney’s fees for this appellate court proceeding. See Fla. R. App. P.

9.400(a), (b).



       REVERSED and REMANDED.



WALLIS, LAMBERT, and EDWARDS, JJ., concur.




                                         2